Citation Nr: 1109548	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  04-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for left knee degenerative joint disease, status post partial meniscectomy and high tibial osteotomy, from October 30, 2002 to May 23, 2004 and from September 1, 2004 to October 27, 2008, with an additional 10 percent rating for instability from September 25, 2008 and an additional 10 percent rating for decreased extension from September 25, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to December 1982, with subsequent unverified periods of active duty for training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  This claim was previously remanded by the Board in September 2006 and August 2009 for additional evidentiary development.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO in Cleveland, Ohio in August 2006.  A written transcript of this hearing has been prepared and incorporated into the record.  

According to the Veteran's September 2008 VA examination, she is unable to perform any physical or sedentary employment as a result of her left knee disability.  Such allegations are sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  This claim was previously denied by the RO in September 2005, and it does not appear from the evidence of record that the Veteran submitted a notice of disagreement regarding the denial of TDIU.  The examiner's findings, and statements made by the Veteran's representative in April 2009, should be interpreted as a request to reopen a claim of entitlement to TDIU.  The RO has not yet considered this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (finding that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  This issue is REFERRED to the RO for appropriate action.  
FINDINGS OF FACT

1.  From October 30, 2002 to May 23, 2004, the Veteran's left knee disability was manifested by extension to at least 5 degrees, dislocated cartilage with frequent episodes of pain, locking and effusion, and intermittent instability resulting from pain; it was not manifested by flexion limited to 45 degrees or less, extension limited to 10 degrees or less, ankylosis, malunion of the tibia and fibula, or genu recurvatum.  

2.  From September 1, 2004 to October 23, 2006, the Veteran's left knee disability was manifested by extension limited to 10 degrees and dislocated cartilage with frequent episodes of pain, locking and effusion; it was not manifested by extension limited to 15 degrees or less, flexion limited to 45 degrees or less, ankylosis, malunion of the tibia and fibula, or genu recurvatum.  

3.  From October 23, 2006 to October 28, 2008, the Veteran's left knee disability was manifested by extension limited to 30 degrees, dislocated cartilage with frequent episodes of pain, locking and effusion, and intermittent slight instability due to pain; it was not manifested by extension limited to 15 degrees or less, flexion limited to 45 degrees or less, severe recurrent subluxation or lateral instability, ankylosis, malunion of the tibia and fibula, or genu recurvatum.  

4.  As of October 28, 2008, the Veteran has been receiving the maximum disability evaluation permitted for a knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for a left knee disability, from October 30, 2002 to May 23, 2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5256-63 (2010).  

2.  The criteria for entitlement to a separate disability evaluation of 10 percent for limited extension of the left knee from September 1, 2004 to October 23, 2006 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5256-63 (2010).  

3.  The criteria for entitlement to a separate disability evaluation of 30 percent for limited extension of the left knee from October 23, 2006 to October 28, 2008 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5256-63 (2010).  

4.  The criteria for entitlement to a disability evaluation in excess of 20 percent under Diagnostic Code 5258 from September 1, 2004 to October 27, 2008 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Code 5258 (2010).  

5.  As of October 28, 2008, the Veteran has been receiving the maximum disability evaluation allowed for a knee disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.68, 4.71a, Diagnostic Codes 5164, 5256-63 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claim arises from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's private and VA treatment records, and in May 2003, July 2005, September 2008 and July 2010, she was afforded formal VA examinations. The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Additionally, the Board finds there has been substantial compliance with its August 2009 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and the appellant attended that examination.  While the Veteran's claims file was not provided to the examiner as requested upon remand, the evidence demonstrates that the outcome of the VA examination was not prejudiced due to this fact.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  

38 C.F.R. § 4.68 states that the "combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were an amputation to be performed."  Under 38 C.F.R. § 4.71a, the maximum disability evaluation for amputation of the lower extremity at the thigh or below is 60 percent.  

Facts and Analysis

For historical purposes, the Veteran was granted service connection for left knee degenerative joint disease with removal of the majority of the medial meniscus in June 2003.  A 10 percent disability evaluation was assigned under Diagnostic Code 5259, effective as of October 30, 2002.  VA received a timely notice of disagreement regarding the assigned rating in August 2003, but this rating was affirmed in November 2003.  The Veteran appealed this decision to the Board in January 2004.  

In December 2004, the Veteran was assigned a temporary total disability evaluation based on surgical treatment requiring convalescence as of May 24, 2004.  The Veteran's 10 percent disability evaluation resumed as of September 1, 2004.  In an October 2005 supplemental statement of the case (SSOC), the Veteran's disability evaluation was increased to 20 percent, effective as of October 30, 2002.  The Veteran was also granted separate 10 percent disability evaluations for instability and limitation of extension of the left knee in an October 2008 rating decision, effective as of September 25, 2008.  In June 2009, the Veteran was granted a temporary 100 percent evaluation following a total knee replacement, effective as of October 28, 2008.  A February 2010 rating decision established a 60 percent evaluation under Diagnostic Code 5055, effective as of December 1, 2009.  

The Veteran was seen for a private orthopedic evaluation of the left knee in October 2002.  The Veteran reported that she was experiencing significant problems with her left knee giving out on her on the job.  Examination revealed obvious instability with drawer testing being positive.  Ligaments were stable, however.  X-rays revealed what appeared to be some significant changes in the medial compartment of the left knee with almost bone on bone.  The Veteran was diagnosed with degenerative joint disease of the left knee with medial compartment changes and status post medial meniscectomy with complete anterior cruciate ligament (ACL) tear.  Subsequent X-rays from April 2003 revealed moderate degenerative changes of the left knee in the medial and patellofemoral compartment.  An April 2003 private examination revealed the Veteran to have a normal gait with full extension and flexion to 135 degrees.  There was a positive drawer sign and 2+ instability at 30 degrees of flexion with abduction and adduction of the left knee.  It was also noted that while the Veteran did indicate that her knee gave way on her, upon further questioning, she indicated that she was referring to pain.  

The Veteran was afforded a VA examination with the Ohio State University Medical Center in May 2003.  Examination revealed the Veteran to walk with a normal gait with no erythema or edema of the left knee.  There was some tenderness to palpation upon the patella, but there was no ligamentous laxity and Lachman's and McMurray's testing were negative. The Veteran also had a full range of motion of the left knee with flexion to 150 degrees and extension to 0 degrees.  The Veteran was diagnosed with status post left knee ACL tear and severe left knee degenerative joint disease per magnetic resonance image (MRI).  A left knee ACL reconstruction with left tibial opening wedge osteotomy was performed in May 2004.  

The Veteran was subsequently treated by a private physician with the initials R.W.M.  According to a June 2004 record, the Veteran had flexion to about 80 degrees and extension to -5 degrees or so in the left knee.  X-rays that were obtained were noted to look excellent following her status post ACL reconstruction with high tibial osteotomy performed in May 2004.  In July 2004, the Veteran underwent manipulation of the left knee in an attempt to increase her overall range of motion.  In August 2004, the physician concluded that the Veteran was improving compared to when he last saw her and that the Veteran had flexion of greater than 90 degrees and extension to between 10 to 15 degrees.  

According to a January 2005 VA outpatient treatment record, the Veteran had pain in her left knee with decreased range of motion and an inability to move around well and climb stairs.  It was noted that this had worsened since her last surgery.  The Veteran was measured for a custom knee brace at this time.  

The Veteran was afforded a VA examination of the left knee in July 2005.  The Veteran reported left knee pain with locking and a lack of endurance.  She also described flare-ups of the knee occurring about every three to four weeks and lasting from anywhere between 24 to 32 hours.  She reported that because of her knee condition, she could not do any prolonged walking or standing, use stairs, mow the lawn or do any recreational activities.  She denied any dislocation or recurrent subluxation of the knee joint.  Examination revealed a well-healed medially placed scar with significant quadriceps and calf muscle atrophy.  Range of motion was flexion to 120 degrees with pain at 120 degrees and extension to 5 degrees.  There was no additional decreased range of motion with repetitive testing of the knee. There was also no ligamentous laxity and Lachman's and McMurray's testing were negative.  The examiner diagnosed the Veteran with severe left knee degenerative joint disease per X-ray, status post ACL repair. 

Private treatment records from Dr. M dated September 2005 revealed medial compartment degenerative joint disease with a positive Lachman's test on the left.  Extension was to about 10 to 15 degrees and flexion was to 130 degrees.  X-rays of the left knee were also taken by VA in December 2005.  These revealed no acute osseous abnormalities, but there was mild periarticular osteopenia likely related to disuse osteopenia.  There was no evidence of hardware failure or loosening. Tricompartmental osteoarthritis was much worse in the medial compartment.  

The Veteran was subsequently treated by the Fayette County Memorial Hospital in October 23, 2006.  It was noted that the Veteran had suffered problems since her 2004 surgeries and that she generally used a cane for ambulation.  Physical examination revealed extension to 20 degrees and flexion to 95 degrees.  Examination revealed the interior cruciate ligament to be stable, as well as the medial collateral ligament (MCL) and the lateral collateral ligament (LCL).  Scars were also noted to be well-healed with no swelling of the lower extremity.  It was concluded that the Veteran suffered from posttraumatic degenerative arthritis in the left knee with continued discomfort.  

The Veteran was afforded a VA examination of the left knee in September 2008.  The Veteran reported constant pain in the left knee associated with weakness, stiffness, increased warmth and redness.  She also described a sensation of locking and popping in the knee.  She also described flare-up that especially occurred after she fell because of her weak knee.  Examination revealed the left knee to be ankylosed at a flexion angle of 5 to 10 degrees and the anterior drawer sign was positive for instability.  Extension was to negative 10 degrees and flexion was 130 degrees.  There was no further limitation in motion upon repetition due to weakness, instability, fatigue, or lack of coordination.  However, there was a decrease in range of motion upon repetition due to pain.  MRI revealed the ACL graft to be intact with moderate triple compartment degenerative changes.  It was noted that the Veteran was scheduled to undergo a knee replacement in October.  The examiner concluded that due to the Veteran's significant left knee discomfort and the need for narcotic pain medication, the Veteran was unable to obtain and maintain gainful physical or sedentary employment at this time.  

Finally, the Veteran was afforded a VA examination of the left knee in July 2010.  It was noted that the Veteran previously underwent a total left knee replacement. This has resulted in limited motion, decreased mobility, decreased strength and fatigue.  Examination revealed no locking, effusion, dislocation or subluxation.  Extension was limited to approximately 25 degrees and flexion to 60 degrees.  There was no joint ankylosis and the Veteran had normal sensation to the left lower extremity.  

Finally, the record contains a number of documents regarding the Veteran's employment.  According to an October 2002 note in which the Veteran was requesting accommodation with her employment, she noted that she suffered from severe pain on a daily basis while on the job due to her left knee.  Also, according to a May 2003 letter from the Ohio Public Employees Retirement System, the Veteran's disability application had been approved. 

October 30, 2002 to May 23, 2004

The Veteran contends that she is entitled to a disability evaluation in excess of 20 percent for her left knee disability from October 30, 2002 through May 23, 2004.  However, as outlined below, the preponderance of the evidence of record demonstrates that a disability rating in excess of 20 percent is not warranted for this time period.  

Presently, the Veteran is rated as 20 percent disabled from October 30, 2002 through May 23, 2004 under Diagnostic Code 5258.  Under this code, a 20 percent disability rating is warranted when there is evidence of cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  A 20 percent disability evaluation is the highest disability evaluation available under Diagnostic Code 5258.  

A higher disability rating would also be warranted if there was evidence of ankylosis, malunion or nonunion of the tibia and fibula, or severe recurrent subluxation or lateral instability of the left knee.  In the present case, there is no evidence of ankylosis or impairment of the tibia and fibula from October 30, 2002 through May 23, 2004.  A higher disability evaluation of 30 percent is warranted under Diagnostic Code 5257 when there is evidence of severe recurrent subluxation or lateral instability.  In the present case, the findings of instability have been intermittent, suggesting that the Veteran does not suffer from "severe" instability.  There were also no objective findings of instability upon examination in May 2003.  As such, a higher disability rating is also not warranted under Diagnostic Codes 5256, 5257 or 5262.  

The Board has also considered whether the Veteran may be entitled to a separate disability evaluation from October 30, 2002 through May 23, 2004.  Under Diagnostic Code 5260, a 10 percent disability rating is warranted when flexion is limited to 45 degrees, and under Diagnostic Code 5261, a 10 percent disability rating is warranted when extension is limited to 10 degrees.  According to the October 2002 private evaluation, the Veteran had full extension and flexion to 135 degrees.  The Veteran was also found to have extension to 0 degrees and flexion to 150 degrees during her May 2003 VA examination.  Finally, the June 2004 evaluation revealed flexion to 80 degrees and extension to -5 degrees.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a separate disability evaluation for limited motion under either Diagnostic Code 5260 or 5261 from October 30, 2002 to May 23, 2004.  

The Board also recognizes that during the October 2002 private medical evaluation, the Veteran was found to have obvious instability of the left knee.  However, ligaments were noted to be stable at this time.  Upon further questioning in April 2003, it became apparent that when the Veteran was referring to her knee giving way on her, she was actually describing pain.  A VA examination from May 2003 revealed no instability or ligamentous laxity.  Therefore, while a 10 percent disability evaluation would be warranted under Diagnostic Code 5257 when there is evidence of slight recurrent subluxation or lateral instability, awarding a separate disability rating for this symptomatology would result in double compensation, as it appears that the Veteran's instability is due to her symptoms of pain.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  

In reaching the above decisions, the Board has considered the lay statements that have been provided in support of the Veteran's claim.  According to a December 2002 statement from the Veteran, her knee was very painful and had no stability.  While the Board has considered this evidence, a 20 percent disability evaluation is meant to compensate a Veteran for pain.  Furthermore, the May 2003 VA examiner found no objective evidence of instability.  Therefore, this statement does not demonstrate entitlement to a disability evaluation in excess of 20 percent for a left knee disability from October 30, 2002 to May 23, 2004.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for a left knee disability from October 30, 2002 to May 23, 2004, must be denied.


September 1, 2004 to October 27, 2008

The Veteran also contends that she is entitled to a disability evaluation in excess of 20 percent from September 1, 2004 to October 27, 2008.  While the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent under the currently assigned Diagnostic Code 5258, the evidence does demonstrate entitlement to a separate disability evaluation of 10 percent for limited extension of the left knee from September 1, 2004 to October 23, 2006, and, entitlement to a separate disability evaluation of 30 percent for limitation of extension of the left knee from October 23, 2006 to October 28, 2008. 

As already noted, a 20 percent disability evaluation is the highest disability evaluation available under Diagnostic Code 5258.  For a higher disability rating to be warranted, there would have to be evidence of ankylosis, malunion or nonunion of the tibia and fibula, or severe recurrent subluxation or lateral instability.  In the present case, there is no evidence of ankylosis or malunion or nonunion of the tibia and fibula from September 1, 2004 to October 27, 2008.  The Board is cognizant of the fact that the September 2008 VA examiner noted that the Veteran's knee was ankylosed at 5 to 10 degrees of flexion.  However, the examiner proceeded to indicate that the Veteran had flexion of the left knee to 130 degrees.  The fact that the Veteran had flexion to 130 degrees demonstrates that she was not in fact suffering from ankylosis of the left knee, which is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007).  

There is also no evidence of severe recurrent subluxation or lateral instability in this case.  According to the Veteran's July 2005 VA examination, the Veteran denied any recurrent subluxation or lateral instability of the left knee.  Examination also revealed no ligamentous laxity or instability.  According to the September 2008 VA examination, the anterior drawer sign was positive for instability.  It was noted that the Veteran experienced weakness of the left knee and had fallen in the past.  However, she was still able to ambulate with assistive devices as of this time.  As such, the evidence does not demonstrate that the Veteran was suffering from "severe" instability as of this time.  

The Board has also considered whether the Veteran may be entitled to a separate disability rating for limitation of extension of the left knee prior to September 25, 2008.  According to an August 2004 record, the Veteran was capable of extension to between 10 and 15 degrees.  According to Diagnostic Code 5261, a 10 percent disability evaluation is warranted when there is evidence of extension limited to 10 degrees or less.  Therefore, when affording the Veteran the full benefit of the doubt, the Board concludes that she is entitled to a separate disability evaluation of 10 percent for limitation of extension of the left knee as of September 1, 2004.  

In addition, when affording the Veteran the full benefit of the doubt, the Board finds that she is entitled to a separate disability evaluation of 30 percent for limitation of extension of the left knee as of October 23, 2006.  According to a private medical evaluation from this date, the Veteran had extension limited to 20 degrees in the left knee.  Under Diagnostic Code 5261, a 30 percent disability rating is warranted for a knee with extension limited to 20 degrees.  38 C.F.R. § 4.71a.  The Board recognizes that the Veteran was noted to have extension to negative 10 degrees upon examination in September 2008.  However, the examiner noted that range of motion was further limited upon repetition due to pain, but an exact amount of further limitation was not indicated.  As such, when affording the Veteran the full benefit of the doubt and applying the holding of the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board concludes that she is entitled to a separate disability evaluation of 30 percent for limitation of extension of the left knee from October 23, 2006 to October 28, 2008.  

The Board has also considered whether the Veteran may be entitled to separate disability rating based on limitation of flexion of the left knee.  As already noted, a 10 percent disability rating is warranted under Diagnostic Code 5260 when there is evidence of flexion limited to 45 degrees or less.  However, the preponderance of the evidence of record demonstrates that the Veteran has had flexion in excess of 45 degrees throughout the pendency of her claim, with flexion to 80 degrees in June 2004 and flexion to 130 degrees in September 2005.  As such, a separate disability rating for limitation of flexion is not warranted.  

In reaching the above decisions, the Board has again considered the lay statement provided by the Veteran in support of her claim.  During her August 2006 hearing, the Veteran testified to pain, locking of the knee, limited motion and weakness.  However, the Veteran is currently being compensated for these symptoms under Diagnostic Codes 5258 and 5261.  Also, when asked about instability, the Veteran indicated that it was more of a balance problem than actually instability.  

The record also contains a statement from the Veteran's sibling dated November 2006. According to this individual, the Veteran could no longer perform activities such as mowing the lawn or going to large stores.  It was also noted that the Veteran walked mostly with a cane.  Another letter dated November 2006 from an individual who purported to reside with the Veteran noted that she seemed to be in constant pain and that she could not do activities such as yard work.  While the Board is sympathetic to these claims, it notes that the Veteran is already compensated for symptoms such as pain, locking of the knee, and limited motion.  As such, these statements do not demonstrate that the Veteran is entitled to a higher disability rating as of this time.  

The Board has also considered whether the Veteran's left knee disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology of pain and limited motion.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Nonetheless, the Board has referred a claim of unemployability to the RO for extraschedular consideration.  

As a final matter, the Board notes that the Veteran was assigned a temporary total disability evaluation of 100 percent from October 28, 2008 to December 1, 2009, and a 60 percent disability rating as of December 1, 2009.  As already noted, 38 C.F.R. § 4.68 states that the "combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were an amputation to be performed."  Under 38 C.F.R. § 4.71a, the maximum disability evaluation for amputation of the lower extremity at the thigh or below is 60 percent.  Therefore, the Veteran has been receiving the maximum disability evaluation available for her left knee disability as of October 28, 2008.  

Nonetheless, in a February 2011 statement, the Veteran's representative indicated that the Veteran's claim should be remanded because the July 2010 VA examination was inadequate since the Veteran's claims file was not reviewed.  In many instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle V. Derwinski, 2 Vet. App. 629, 632 (1992) (the examiner should have the veteran's full claims file available for review.)  However, the absence of claims file review does not in and of itself render a VA examination inadequate.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of a claims file is not required where it would not change the objective and dispositive findings made during a medical examination).  In the present case, the Board remanded the Veteran's claim so that a VA examiner could assess the current level of disability of the Veteran's left knee.  The July 2010 VA examiner performed a full examination of the Veteran, and as a result, the Veteran is now receiving the maximum disability evaluation available for a left knee disability.  Therefore, the Board concludes that the Veteran was not prejudiced by the failure of the July 2010 VA examiner to review her claims file upon examination.  

Having afforded the Veteran the full benefit of the doubt, the Board concludes that she is entitled to a separate disability evaluation of 10 percent for limitation of extension of the left knee from September 1, 2004 to October 23, 2006, and a separate disability evaluation of 30 percent for limitation of extension of the left knee from October 23, 2006 to October 28, 2008.  However, the preponderance of the evidence is against a finding of entitlement to a disability evaluation in excess of 20 percent under Diagnostic Code 5258.  In assigning staged ratings, the Board has applied the holding of the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for a left knee disability, from October 30, 2002 to May 23, 2004, is denied.  

Entitlement to a disability evaluation in excess of 20 percent for a left knee disability under Diagnostic Code 5258, from September 1, 2004 to October 28, 2008, is denied.  

Entitlement to a separate disability evaluation of 10 percent for limitation of extension of the left knee from September 1, 2004 to October 23, 2006 is granted.  

Entitlement to a separate disability rating of 30 percent for limitation of extension of the left knee from October 23, 2006 to October 28, 2008 is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


